         Case 1:19-cr-00064-GHW Document 40 Filed 04/29/20 Page 1 of 1




                                                         April 29, 2020
BY ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re: United States v. Natalie Mayflower Sours Edwards, 19 Cr. 64 (GHW)

Dear Judge Woods:

        We represent the defendant in the above-referenced case, which is currently scheduled
for sentencing on July 8, 2020. On April 3, 2020, the Probation Department issued its draft
report, with the final report due on May 1, 2020. We write now, without objection by the
government or the Probation Department, to extend the due date for the final report to May 15,
2020, to allow the defense to adequately address its objections to the draft report.

                                                         Respectfully submitted,

                                                         Jacob Kaplan
                                                         Jacob Kaplan, Esq.

cc:    Government Counsel (via ECF)
       U.S. Probation Officer Meaghan E. Biggs (via email)
